NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT



MATTHEW LAINE,                           )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-2637
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed October 17, 2018.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Richard J. D'Amico, Ormond Beach, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and C. Todd Chapman,
Assistant Attorney General, Tampa, for
Appellee.




PER CURIAM.

             Affirmed.

MORRIS, BLACK, and LUCAS, JJ., Concur.